EXHIBIT 10.55

SECOND LEASE EXTENSION AND MODIFICATION AGREEMENT

This Second Lease Extension and Modification Agreement (“Second Extension”) is
made effective as of the 1ST  day of January, 2006 (“Effective Date”) and is
entered into as of the 24th  day of January, 2006, by and between RESEARCH WAY
INVESTMENTS, a California limited partnership (“Landlord”) and AVI BIOPHARMA,
INC., an Oregon corporation (“Tenant”), for the purpose of amending that certain
Commercial Lease entered into on June 18, 1992, by and between Landlord and
Tenant’s predecessor in interest, Antiviral, Inc., an Oregon corporation
(“Commercial Lease”), as modified by that certain Lease Extension and
Modification Agreement dated as of September 1, 1996 (“First Extension”). The
Commercial Lease and the First Extension shall hereinafter be collectively
referred to as the “Lease”.

RECITALS

A.           Pursuant to the Commercial Lease, Landlord leased to Tenant
approximately thirteen thousand one hundred eighty (13,180) square feet of Net
Rentable Area in that certain building owned by Landlord and located at 4575
S.W. Research Way, Corvallis, Benton County, Oregon, more particularly described
in the Lease (“Building”).

B.            Pursuant to the First Extension, Tenant increased the Net Rentable
Area of the Premises to eighteen thousand four hundred seven (18,407) square
feet, extended the Lease termination date through December 15, 2004, and
Landlord and Tenant made certain other amendments to the Lease.

C.            Tenant is the successor in interest to Antivirals, Inc. and has
assumed the obligations of Tenant under the Lease.

D.           Landlord and Tenant now desire to further extend and modify the
Lease to add additional square footage of Net Rentable Area to the Premises, to
define Tenant’s Percentage Share of Operating Costs and Taxes, to define the
Fixed Rent for the Premises, to extend the Lease through and including December
31, 2020, and to make certain other modifications on the terms and conditions
contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, Landlord and Tenant agree as follows:

1.            Lease Term.  The Expiration Date of the Lease for the Premises is
hereby changed from December 15, 2004, to December 31, 2020.  The options
granted to Tenant pursuant to the First Extension are hereby deleted in their
entirety.  Tenant shall now have two (2) options to extend the Lease for five
(5) years each, provided Tenant gives to Landlord not more than eighteen (18)
and not less than six (6) months prior written notice of its intent to extend
the Lease. Tenant shall not be allowed to exercise either of its options to
extend the Lease term if it is in default at the time of exercise. References to
the “Extension Term” means the period from December 16, 2004 to December 31,
2020.

2.            Confirmation of Additional Net Rentable Area.  During the
Extension Term, the Premises as defined in Section 1 of the Lease shall now
consist of approximately 52,756 rentable square feet.  Landlord and Tenant agree
that the Net Rentable Area of the Premises is depicted on the floor plan
attached hereto as Exhibit “A” and incorporated herein by reference.  A schedule
of how much space Tenant expanded into and as of what date said expansion took
place shall be attached hereto as Exhibit A-1 and incorporated herein by
reference.

3.            Condition of Premises.  Tenant shall take the Premises in “as
is—where is” condition and with


--------------------------------------------------------------------------------




all faults and deficiencies, except that Landlord agrees to perform the work
listed on Exhibit “B” attached hereto by June 30, 2006 (“Landlord’s Work”). 
Landlord and Tenant shall cooperate to schedule a mutually acceptable time for
the Landlord’s Work to be completed, so as to not disrupt Tenant’s business.

4.            Fixed Rent.  During the Extension Term, monthly Fixed Rent for the
Premises shall be as set forth on the table below.  Landlord and Tenant further
agree that beginning on January 1, 2006, and continuing on the first day of
January of each year thereafter, including any extended term if Tenant exercises
its options to extend the Lease, Fixed Rent shall increase by three percent (3%)
of the Fixed Rent for the immediately preceding year

Lease Year

 

Monthly Base
Rent / Sq. Ft.

 

Sq. Ft. Leased

 

Monthly
Base Rent

 

Annual
Base Rent

 

1/1/06-12/31/06

 

$

1.1691

 

52,756

 

$

61,677.04

 

$

740,124.48

 

1/1/07-12/31/07

 

$

1.2041

 

52,756

 

$

63,523.50

 

$

762,282.00

 

1/1/08-12/31/08

 

$

1.2402

 

52,756

 

$

65,427.99

 

$

785,135.88

 

1/1/09-12/31/09

 

$

1.2774

 

52,756

 

$

67,390.51

 

$

808,686.12

 

1/1/10-12/31/10

 

$

1.316

 

52,756

 

$

69,426.90

 

$

833,122.80

 

1/1/11-12/31/11

 

$

1.355

 

52,756

 

$

71,484.38

 

$

857,812.56

 

1/1/12-12/31/12

 

$

1.396

 

52,756

 

$

73,647.38

 

$

883,768.56

 

1/1/13-12/31/13

 

$

1.438

 

52,756

 

$

75,863.13

 

$

910,357.54

 

1/1/14-12/31/14

 

$

1.481

 

52,756

 

$

78,131.64

 

$

937,579.68

 

1/1/15-12/31/15

 

$

1.525

 

52,756

 

$

80,452.90

 

$

965,434.80

 

1/1/16-12/31/16

 

$

1.571

 

52,756

 

$

82,879.68

 

$

994,556.16

 

1/1/17-12/31/17

 

$

1.618

 

52,756

 

$

85,359.21

 

$

1,024,310.52

 

1/1/18-12/31/18

 

$

1.667

 

52,756

 

$

87,944.25

 

$

1,055,331.00

 

1/1/19-12/31/19

 

$

1.717

 

52,756

 

$

90,582.05

 

$

1,086,984.60

 

1/1/20-12/31/20

 

$

1.769

 

52,756

 

$

93,325.36

 

$

1,119,904.32

 

 

5.            Tenant’s Responsibilities and Obligations.  The following
sentences are hereby inserted after the fourth sentence of Section 9 of the
Commercial Lease:

“Tenant shall supply Landlord actual “as built” drawings of all Alterations
done, copies of all permits, and copies of Certificates of Occupancy within
sixty (60) days of Tenant’s receipt of each Certificate of Occupancy.  Tenant is
required to obtain any and all permits required by state, county, city or any
other regulatory body having jurisdiction over Premises and/or Tenant’s
business.  All work done on the Premises shall be done in accordance with all
local, state and federal applicable laws and regulations.”

6.            Tenant’s Percentage Share of Operating Costs and Taxes;
Utilities. 

A.           Landlord and Tenant agree that for the purpose of computing
Tenant’s Percentage Share of Operating Costs and Taxes, the Premises shall be
deemed to be fifty-two thousand seven hundred fifty-six (52,756) square feet of
Net Rentable Area, and the Building shall be deemed to have a Net Rentable Area
of ninety one thousand six hundred eighty-two (91,682) square feet.  Tenant
understands that the Net Rentable Area of the building can and will change from
time to time due to potential changes in the use of building space.  As of the
Effective Date, Tenant’s Percentage Share of Operating Costs and Taxes shall be
57.542%.

B.           For purposes of more accurately computing Tenant's Percentage Share
of Operating Costs and Taxes, including Tenant's share of electricity, natural
gas, and trash from January 1, 1999 and on, the electrical, gas, and trash use
by each tenant specifically shall be computed by dividing net square footage of
the Tenant's Premises by the amount of net rented square footage instead of the
net rentable square footage.


--------------------------------------------------------------------------------




C.           Landlord hereby reaffirms that Landlord will comply with the terms
of Section 5.2 of the Lease which specifically provides that a) on December 1 of
each calendar year or as soon thereafter as practicable, Landlord shall give
Tenant notice of its adjusted estimate of Tenant’s Percentage Share of Operating
Costs and Taxes for the succeeding calendar year; and b) within one hundred
twenty (120) days after the close of each calendar year or as soon after such
one hundred twenty (120) day period as practicable, Landlord shall deliver to
Tenant a statement of Tenant’s Percentage Share of Operating Costs and Taxes for
such calendar year.  The notice referenced in subsection a) above shall be
referred to herein as “Notice” and the statement referenced in subsection b)
above shall be referred to herein as “Statement.”  Landlord hereby agrees that
in the event that Landlord fails to send a Statement each year for the preceding
calendar year, Tenant shall only be obligated to pay Tenant’s Percentage Share
of Operating Costs and Taxes for the preceding calendar year which is equal to
the amounts actually paid; provided however, if Tenant discovers pursuant to its
audit rights that Tenant has made an overpayment, Tenant shall have the right to
a refund of such overpayment.  In the event Landlord fails to send a Statement
each year for the preceding calendar year, Landlord shall waive its rights to
recompute or reassess any prior year’s Operating Costs owed by Tenant.

7.            Operating Costs.

A.            The cleaning of the men’s and women’s restrooms/locker rooms on
the first floor adjacent to the “L” shaped hallway and the supplies, e.g. paper
towels, toilet paper, soap, etc., for said bathrooms will be the responsibility
of the Landlord.  As of the Effective Date, the expenses for the above-mentioned
rest room/locker room cleaning and supplies will be included in the Operating
Costs.

8.            Security Deposit.  Tenant shall not be required to provide
Landlord with an additional security deposit due to the increase of the Net
Rentable Area of the Premises or due to the options granted in this Second
Extension.

9.            Lease and Commissions.  Paragraph 9 of Addendum 1 of the
Commercial Lease is hereby deleted in its entirety.  Landlord agrees to
compensate Jacobsma & Associates (“Broker”) per a separate agreement for any
lease extensions and/or modifications to any agreements made between Landlord
and Tenant from the date of this Second Extension through and including January
1, 2025.  Landlord and Tenant each warrant and represent to the other that,
except for the Broker, they have not communicated with nor incurred any
obligations to pay a fee or commission to any broker in connection with this
Second Extension.  Landlord agrees to indemnify and hold harmless Tenant against
and from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, arising out of any conversations or negotiations
had by Landlord with any broker other than the Broker.

10.          Relocation of the Premises.  Section 20.11 of the Lease is hereby
deleted in its entirety.

11.          Accrued Rent and Tenant’s Share of Operating Expenses, Taxes,
Utilities.   Landlord and Tenant agree that as of the December 31, 2005, the
outstanding balance of accrued rent and Tenant’s share of operating expenses,
taxes and utilities is as shown on Exhibit “C” attached.  Landlord and Tenant
have agreed as per a separate payment plan as to how and when that amount shall
be repaid to Landlord.  A default on that payment plan constitutes a default in
the lease.

12.          Effect of Amendment.  Except as modified by the terms of this
Second Extension, the Lease


--------------------------------------------------------------------------------




shall continue in full force and effect.  In the event of any conflict between
the terms of this Second Extension and the terms of the Lease, the terms of this
Second Extension shall control.

IN WITNESS WHEREOF, the parties have executed this Second Extension in duplicate
to be effective as of January 1, 2006.

Research Way Investments,

 

AVI BioPharma, Inc.,

a California Limited Partnership

 

   an Oregon corporation

 

 

 

 

 

 

 

 

By: Rex Jacobsma

 

By:

 

Its: General Partner

 

Its:

 

 


--------------------------------------------------------------------------------




Exhibit “A”
Floorplan Showing Space


--------------------------------------------------------------------------------




Exhibit “A-1”
Schedule and Dates of Expansion

Begin Period

 

Rent Sq. Feet

 

CAM Sq. Feet

 

Change

 

4/14/93

 

13,180

 

13,341

 

 

 

9/1/96

 

18,407

 

18,568

 

5,227

 

6/15/00

 

28,804

 

28,804

 

10,397

*

9/15/00

 

32,460

 

32,460

 

3,656

 

7/1/01

 

36,460

 

36,460

 

4,000

 

1/1/02

 

49,620

 

49,620

 

13,160

 

3/1/02

 

49,740

 

49,740

 

120

 

2/1/04

 

52,756

 

52,756

 

3,016

**

--------------------------------------------------------------------------------

*                    10,397 square feet of space taken on 6/15/05 is comprised
of 9,669 square feet of new space taken on 1st floor, 338 square feet at north
end of shipping/receiving area which was taken years before but not charged for,
128 square feet of AVI’s stairwell (previously not charged for as it was only
for emergency use), 262 square feet  (40% of downstairs restroom space adjacent
to “L” shaped hallway.)

**             3,016 square feet includes 2,700 square feet of expansion space
and 312 square feet (40%) of square footage of “L” shaped corridor in front of
the above-mentioned locker rooms on first floor of building as per SIGA’s
expansion.


--------------------------------------------------------------------------------




Exhibit “B”

Landlord’s Construction Responsibilities

Landlord agrees to perform the following work at Landlord’s sole expense:

 

1.             Repair of damage caused by screws which Landlord’s representative
put in the electrical conduit, which occurred when the roof was replaced.

 

2.             Provide an alternative access route to the roof which is
acceptable to Tenant and which shall replace the existing ladder.  

 

3.             Provide a set of steps to the trash dumpster which is acceptable
to Tenant and to OSHA.

 

4.             Repair/replacement of the existing building fire alarm system as
previously discussed by Mr. Jim Patton of the Corvallis fire department.

 

The cost of all of the above items will be included in the building operating
expenses. Landlord shall reimburse Tenant as per separate agreement towards
Tenant’s existing fire alarm system.

 


--------------------------------------------------------------------------------